      Case 2:20-cv-00924-WB Document 63 Filed 12/22/20 Page 1 of 2




                   IN THE UNITED STATES DISTRICT COURT
                FOR THE EASTERN DISTRICT OF PENNSYLVANIA

ROBERT NICHOLS FLINT DILLE,                             CIVIL ACTION
LORRAINE DILLE WILLIAMS
               Plaintiff,

           v.
                                                        NO. 20-924
LOUISE A. GEER, DANIEL I. HERMAN,
DAVID KLOSS, BRIAN McDEVITT,
DIANE McDEVITT, JOHN O’MALLEY,
HENRY M. SNEATH, GEER AND
HERMAN, P.C., KLOSS STENGER &
LOTEMPIO, THE BUCK ROGERS
COMPANY, THE NOWLAN FAMILY
TRUST,
                 Defendants.


                                        ORDER

    AND NOW, this 22nd day of December, 2020, IT IS ORDERED THAT:

          1. In consideration of the Motion to Dismiss of Defendant Henry Sneath (ECF

                22), Plaintiffs’ Response thereto (ECF 47), and Defendant’s Reply (ECF 54),

                Defendant’s Motion is HEREBY GRANTED.

          2. In consideration of the Motion to Dismiss of Defendant John O’Malley (ECF

                21), Plaintiffs’ Response thereto (ECF 46), and Defendant’s Reply (ECF 51),

                Defendant’s Motion is HEREBY GRANTED.

          3. In consideration of the Motion to Dismiss of Defendants David Kloss and

                Kloss Stenger & LoTempuis (ECF 23), and Plaintiffs’ Response thereto (ECF

                43), Defendants’ Motion is HEREBY GRANTED.

          4. In consideration of the Motion to Dismiss of Defendants Brian McDevitt,

                Diane McDevitt, the Nowlan Family Trust, and the Buck Rogers Company
          Case 2:20-cv-00924-WB Document 63 Filed 12/22/20 Page 2 of 2




                  (ECF 48), and Plaintiffs’ Response thereto (ECF 55), Defendants’ Motion is

                  HEREBY GRANTED.

               5. In consideration of the Motion to Dismiss of Defendants Louise Geer, Daniel

                  Herman, and Geer and Herman, P.C. (ECF 42) and Plaintiffs’ Response

                  thereto (ECF 52), Defendants’ Motion is HEREBY GRANTED IN PART

                  AND DENIED IN PART. The motion is GRANTED with respect to all

                  claims against Daniel Herman, all claims against Geer and Herman P.C., and

                  the claims against Louise Geer for fraud upon the court and conspiracy to

                  breach a fiduciary duty and to commit constructive fraud/fraudulent

                  concealment. The motion is DENIED with respect to the claims against Geer

                  for breach of fiduciary duty, constructive fraud/fraudulent concealment, and

                  negligence.

               6. In consideration of Defendant Sneath’s Motion for Sanctions (ECF 36) and

                  Plaintiffs’ Response thereto (ECF 41), the Motion is HEREBY DENIED.

       The clerk is HEREBY ORDERED to terminate from this matter Defendants Daniel

Herman, David Kloss, Brian McDevitt, Diane McDevitt, John O’Malley, Henry Sneath, Geer

and Herman, P.C., Kloss Stenger & LoTempio, the Buck Rogers Company, and the Nowlan

Family Trust, all in compliance with this Order.


                                                   BY THE COURT:


                                                   /s/Wendy Beetlestone, J.
                                                   _______________________________
                                                   WENDY BEETLESTONE, J.
